. - 1of3
AO 199A (Rev. ABE dee haG PRAQENONE-SKQO ,.Pocument 14 Filed 09/13/21 Page | of 3 Pages

 

UNITED STATES DISTRICT COURT

for the

§
Eastern District of California EP 13 202

CLERK U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

BY

 

DEPUTY CLERK
v.
Case No. 1:21-CR-00191-NONE SKO

— Oe

CHRISTIAN ESPINOZA,

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California
Place

on ___________ October 6, 2021, at 1:00 PM before Magistrate Judge Sheila K. Oberto

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Defendant's released is delayed until 10:00 AM on 9/14/2021, with defendant released
directly to Frank Ward, a representative of the Jericho Project.
Case 1:21-cr-00191-NONE-SKO Document 14 Filed 09/13/21 Page 2 of3

 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
ESPINOZA, Christian

Doc. No. 1:21-CR-00191-NONE-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

HM (6) The defendant is placed in the custody of:

Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED:

 

CUSTODIAN

The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report telephonically to the Pretrial Services Agency following your release from custody;

(c) reside at a location approved by the PSO, and not change your residence without prior approval of
PSO; travel restricted to Eastern District and Northern District of California, unless otherwise approved
in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(€) cooperate in the collection of a DNA sample;

(f) participate in the substance abuse treatment program at the Jericho Project Program, in Brisbane,
California, inpatient facility, and comply with all the rules and regulations of the program. You must
remain at the inpatient facility until released by the pretrial services officer; A responsible party,
approved by Pretrial Services, must escort you to all required court hearings and escort you back to the
inpatient facility upon completion of the hearing;

4 (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

4 (h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or
part of the costs of the testing services based upon your ability to pay, as determined by the Pretrial
Services Officer;

MY (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
be used:

4 (Gj) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
and,

—

HA AS

HAA

USMS SPECIAL INSTRUCTIONS:

M (k) have your release on bond delayed until September 14, 2021 at 10:00 a.m. to Frank Ward, a
representative of the Jericho Project program.
I Bho Aero dl hoteles Ddeurderh 14 spied. ooleaigy, REQES J

AO 199C (Rev, 09/08- EDCA [Fresno]) Advice of Penalties Page of

    
   

ADVICE OF PENALTIES AND SANCTIONS

 

 

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both:

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both:

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

| acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

a

Defendant's Signature

   

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

Date: A / (3/2. EL ( § Signature

Eien P Giesapanr Wiss Masistne Tacky

    

DISTRIBUTION: = COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY US. MARSHAL
